In the Missouri Court of Appeals
                       Eastern District
                                                 DIVISION ONE

STATE OF MISSOURI,                                       )       No. ED103366
                                                         )
        Respondent,                                      )       Appeal from the Circuit Court
                                                         )       of the City of St. Louis
        vs.                                              )       0822-CR06876-01
                                                         )
CALVIN BROWN,                                            )       Honorable John F. Garvey, Jr.
                                                         )
        Appellant.                                       )       Filed: January 31, 2017

        Calvin Brown (“Defendant”) appeals the judgment entered after a bench trial convicting him

of first-degree murder and armed criminal action for his alleged role in knowingly causing the death

of his grandmother Clara Little (“Grandmother”) on November 11, 2008, by stabbing her and

cutting her throat through the knowing use, assistance, and aid of a dangerous instrument. Because

we find the trial court committed reversible error in denying Defendant’s pre-trial motion for a

continuance, we reverse and remand for a new trial.

                                            I.       BACKGROUND

        Defendant was charged with the above crimes on November 12, 2008. In large part due to

the repeated concerns of Defendant’s attorneys and trial judges as to whether Defendant had a

mental illness that rendered him incompetent to proceed to trial, this case has a lengthy procedural

posture, with multiple trial judges presiding over the case. 1


1
 Multiple trial judges presided over Defendant’s case because the criminal assignment judge for Division 16 of the
22nd Judicial Circuit changed from year-to-year.
A.      Events Which Occurred Prior to Defendant’s Pre-Trial Motion for a Continuance

        The following events occurred prior to Defendant’s pre-trial motion for a continuance.

Defendant’s family attempted to hire private counsel for Defendant, but he refused to talk with

counsel and his family did not have the necessary funds. At the request of Defendant’s family, an

attorney from the Missouri State Public Defender’s Office (“Public Defender’s Office”) submitted

the necessary paperwork for Defendant to be represented. After Defendant was found to be eligible

for services from the Public Defender’s Office, a public defender briefly entered her appearance for

Defendant and Defendant, by and through counsel, entered a plea of not guilty. Subsequently, the

original public defender withdrew her appearance and public defender Srikant Chigurupati (“Mr.

Chigurupati”) entered his appearance for Defendant on February 25, 2009.

        On April 26, 2010, the Honorable Steven R. Ohmer (“Judge Ohmer”) issued an order for a

mental health evaluation pursuant to section 552.020 RSMo 2000 2 to determine if Defendant was

competent to proceed to trial. Because Defendant refused to participate in an outpatient mental

health evaluation, Judge Ohmer issued an order on June 11, 2010 committing Defendant to Fulton

State Hospital (“Fulton”) for an inpatient mental health evaluation pursuant to section 552.020

RSMo 2000.

        Defendant subsequently participated in an inpatient mental health evaluation with Dr.

Jeffrey Kline (“Dr. Kline”), a licensed psychologist and certified forensic examiner at Fulton. On

August 31, 2010, Dr. Kline issued a written report in which he concluded:


2
  Section 552.020.2 RSMo 2000 requires a judge to order a mental health evaluation of an accused “[w]henever [the]
judge has reasonable cause to believe that the accused lacks mental fitness to proceed.” Additionally, section 552.020.1
RSMo 2000 provides that: “[n]o person who as a result of mental disease or defect lacks capacity to understand the
proceedings against him or to assist in his own defense shall be tried, convicted or sentenced for the commission of an
offense so long as the incapacity endures.” Section 552.020 was amended twice in 2011, with the second amendment
effective August 28, 2011. See section 552.020 RSMo 2012. Although section 552.020 RSMo 2012 applies to the trial
judges’ orders and defense counsels’ requests for a mental health evaluation which occurred on or after August 28,
2011, the 2011 amendments to the statute do not change the aforementioned quoted language of the statute, and
therefore, they are non-substantive for purposes of this appeal.

                                                           2
        It is clear that [Defendant’s] current delusional beliefs would severely interfere with
        his capacity to comprehend advice by counsel, participate in planning his defense, or
        reasonably appraise outcomes and implications of plea bargains or other issues
        involving his case . . .. [I]t is clear that [Defendant] lacks the capacity to understand
        the proceedings against him and lacks the capacity to assist in his own defense as a
        result of his mental disease or defect, [p]sychotic [d]isorder [n]ot [o]therwise
        [s]pecified.

Based on Dr. Kline’s August 31, 2010 report, which was filed with the court, Judge Ohmer entered

an order on October 12, 2010 finding Defendant was not competent to proceed to trial and

committing Defendant to the custody of the Missouri Department of Mental Health (“Department of

Mental Health”).

        Due to Defendant’s continuing lack of cooperation with health care personnel at Fulton who

were attempting to complete an updated evaluation of Defendant’s mental condition, the Honorable

John F. Garvey, Jr. (“Judge Garvey”) entered an order on June 22, 2011 authorizing Dr. Kline to

interview witnesses in Defendant’s case. Although Defendant was generally uncooperative in his

interviews with Dr. Kline, Dr. Kline issued a report dated July 15, 2011 concluding it was unlikely

Defendant was still suffering from a mental disease or defect and that Defendant was no longer

incompetent to understand the proceedings against him or to assist in his defense. Based on Dr.

Kline’s July 15, 2011 report, which was filed with the court, Judge Garvey issued an order on

August 15, 2011, (1) finding Defendant was competent to proceed to trial; and (2) ordering

Defendant to be discharged from the Department of Mental Health and returned to the City of St.

Louis Justice Center for criminal proceedings to be resumed.

        On December 7, 2011, Defendant’s counsel, Mr. Chigurupati, filed a motion to again have

Defendant evaluated for competency pursuant to section 552.020 RSMo Supp. 2012, 3 alleging

“[D]efendant continue[d] to exhibit behavior that makes him seem incompetent.” The Honorable



3
  All further references to section 552.020 are to RSMo Supp. 2012, which incorporates amendments through 2011 and
is the latest version of the statute.
                                                        3
Philip D. Heagney (“Judge Heagney”) held a hearing on the motion on February 23, 2012.

Defendant was initially present at the hearing, but he was escorted out of the courtroom after he

would not respond to any of Judge Heagney’s questions. A deputy sheriff with the City of St. Louis

Sheriff’s Office who had transported Defendant to court hearings, Mr. Chigurupati’s supervisor, and

Dr. John Rabun (“Dr. Rabun”) testified at the February 2012 hearing. The deputy sheriff testified

he witnessed Defendant refuse to answer any questions from Mr. Chigurupati and his supervisor.

Mr. Chigurupati’s supervisor testified she had concerns Defendant was not competent to proceed to

trial, in part because she observed him urinating in front of her and “go from screaming wildly to

laughing.” Finally, Dr. Rabun testified he had attempted to interview Defendant two times, at the

request of the defense, to evaluate Defendant’s competency and responsibility pursuant to section

552.020 and section 552.030 RSMo Supp. 2012,4 but he was unable to conduct those evaluations

because Defendant would not come out of his cell and refused to participate. At the conclusion of

the hearing, Judge Heagney agreed Defendant should again be evaluated for competency, and on

March 5, 2012, Judge Heagney issued an order for another mental health evaluation pursuant to

section 552.020 to determine if Defendant was competent to proceed to trial.

         On May 22, 2012, Drs. Rachael Springman and Bridget Graham, licensed psychologists

with the Department of Mental Health, advised Judge Heagney that Defendant would not cooperate

in an outpatient mental health evaluation and requested Defendant be hospitalized at Fulton to

undergo an inpatient mental health evaluation. Judge Heagney ordered Defendant to be returned to

Fulton, and Dr. Kline again attempted to evaluate Defendant. Dr. Kline issued a report dated

August 10, 2012, finding in relevant part, “[Defendant] refused to speak to the examiner during the



4
  All further references to section 552.030 are to RSMo Supp. 2012, which incorporates amendments through 2011 and
is the latest version of the statute. Section 552.030.1 provides that: “[a] person is not responsible for criminal conduct
if, at the time of such conduct, as a result of mental disease or defect such person was incapable of knowing and
appreciating the nature, quality, or wrongfulness of such person’s conduct.”
                                                            4
course of his current examination . . . There is no evidence that [Defendant] is currently suffering

from a mental disease or defect that would interfere with his capacity to understand the proceedings

against him or his capacity to assist in his own defense.” Based on Dr. Kline’s August 10, 2012

report, which was filed with the court, Judge Heagney entered an order on August 31, 2012 finding

Defendant was competent to proceed to trial.

       On September 11, 2012, Defendant’s counsel, Mr. Chigurupati, filed a motion to withdraw

himself and the entire Public Defender’s Office from Defendant’s case. The motion alleged

Defendant would not cooperate or communicate with Mr. Chigurupati, and therefore, counsel was

unable to effectively represent Defendant. Judge Heagney conducted a hearing on the motion to

withdraw on October 18, 2012. At the hearing, Defendant responded to some of Judge Heagney’s

questions, informing the judge he did not have or need a lawyer to represent him, he did not want to

represent himself, and he did not want to participate in his trial. Judge Heagney subsequently

issued an order on January 30, 2013 denying Mr. Chigurupati’s motion to withdraw.

       The next day, public defender Mary Fox (“Ms. Fox”) filed a request for leave to substitute

her appearance as counsel for Defendant and to withdraw the appearance of Mr. Chigurupati

because he was leaving the Trial Division of the Public Defender’s Office. The trial court granted

the motion.

       On February 11, 2013, Ms. Fox filed a motion requesting a hearing on Defendant’s behalf

pursuant to section 552.020, alleging she believed Defendant was not competent to proceed to trial.

The motion set out the lack of contact between Defendant and all of his assigned attorneys,

specifically alleging that since Mr. Chigurupati’s entry of appearance in February 2009, Defendant

had only met with Mr. Chigurupati one time other than when he had been brought to court.

       The Honorable Bryan L. Hettenbach (“Judge Hettenbach”) granted Ms. Fox’s motion to

have Defendant evaluated for competency under section 552.020, and Judge Hettenbach conducted

                                                   5
a competency hearing on March 5, 2013. Defendant did not attend the hearing, and Ms. Fox told

the court she had never been able to talk to Defendant because he refused to speak with her at all of

her attempted visits. In addition, Dr. Kline and Mr. Chigurupati testified at the March 2013 hearing.

Dr. Kline testified about the report issued in August 2010 where he found Defendant was not

competent and the reports issued in July 2011 and August 2012 where he found Defendant was

competent. During his testimony, Dr. Kline admitted Defendant cooperated most in his evaluation

which led to the first, August 2010 report, and that was the only time Dr. Kline had received

detailed information regarding Defendant’s mental state. Mr. Chigurupati testified that during the

four years he was Defendant’s attorney, Defendant refused all visits except for one, and even then

he was not willing to talk about his case. After the March 2013 hearing, Judge Hettenbach entered

an order finding Defendant competent to proceed to trial.

         Subsequently, on March 15, 2013, Ms. Fox filed a Notice of Intent to Rely on Defense of

Mental Disease or Defect Excluding Responsibility, and Judge Hettenbach ordered an examination

of Defendant pursuant to section 552.030. 5 However, Defendant refused to speak to the examiner

(Dr. Kline) or participate in the evaluation, and therefore, Dr. Kline submitted a report to the court

dated June 14, 2013 stating he had insufficient evidence to determine if Defendant had a mental

disease or defect excluding him from responsibility for killing his Grandmother. Based upon those

facts, Ms. Fox filed a notice of her intent to withdraw her reliance upon the defense. The notice

alleged Ms. Fox was requesting a continuance of the trial and should the continuance be granted,

she may renew her intent to rely on the defense of mental disease or defect excluding responsibility.

         The record reflects that prior to trial, some of the trial judges assigned to Defendant’s case

and some of the doctors who Defendant refused to participate in evaluations with expressed


5
 Section 552.030 requires a court order a mental health evaluation of an accused when, inter alia, he has given written
notice of his purpose to rely on the defense of mental disease or defect excluding responsibility and the State has not
accepted the defense. Section 552.030.3; see also section 552.030.2.
                                                           6
concerns that Defendant might be feigning symptoms of a mental illness. On October 31, 2013,

Defendant’s case was assigned to Judge Garvey in Division 17 of the 22nd Judicial Circuit,6 for a

jury trial to be held on November 12, 2013.

B.       Defendant’s Motion for a Continuance and his Waiver of his Right to a Jury Trial

         In a written motion filed on November 7, 2013, Ms. Fox requested a continuance on

Defendant’s behalf so she could consult with Defendant as to his wishes how to proceed in the case

because both she and Mr. Chigurupati had been unable to communicate with Defendant at any time

during their representation of Defendant. Ms. Fox’s motion also requested a further competency

evaluation. After holding a hearing, the trial court denied the motion. 7 Subsequently, Ms. Fox

brought it to the court’s attention that Defendant had paper wadded up in his ears, which Ms. Fox

alleged could be a sign of auditory hallucinations.

         Defendant then informed the court he wished to waive his right to a jury trial, because he

had concerns that members of the jury might be on the payroll and because he preferred to have one

person judge him instead of thirteen. The trial court extensively questioned Defendant, and after

Ms. Fox expressed concerns that she believed Defendant was not competent, Defendant denied

having a mental illness. The trial court then accepted Defendant’s waiver of his right to a jury trial,

and the case proceeded to a bench trial on November 12, 2013.

C.       Evidence Adduced at Defendant’s Bench Trial

         The following evidence was adduced at Defendant’s bench trial. Defendant’s paternal

Grandmother lived at an apartment located at 4012 Cora in the City of St. Louis with Defendant and

her two sons, Lonnie Little (“Lonnie”), who is Defendant’s uncle, and Calvin Little (“Calvin”), who




6
 Unless otherwise indicated, all further references to the “trial court” or “court” are to Judge Garvey.
7
 The specific allegations in Defendant’s motion for a continuance and the trial court’s stated reasons for denying the
motion will be set out in relevant part in Section II.B. of this opinion.
                                                            7
is Defendant’s father. 8 On November 11, 2008, Veteran’s Day, Lonnie and Calvin were in the

living room of the apartment on Cora watching television with their friend Carl Hadley (“Mr.

Hadley”), while Defendant’s Grandmother was in her bedroom watching television. After hearing a

loud knocking at the front door, Mr. Hadley let Defendant into the apartment. Defendant then

stormed through the living room and into his Grandmother’s bedroom.

         Once in his Grandmother’s bedroom, Defendant asked his Grandmother a question about a

framed photograph on her wall, which was from 1972 and showed her, an African-American

woman, receiving an award at her place of employment from a Caucasian man in a military

uniform. The photograph had been on the wall of Defendant Grandmother’s apartment for the

fifteen years she had lived there and had also hung on the wall of her previous home. Defendant

took the photograph off the wall and asked his Grandmother if she was the woman in the picture,

and Grandmother responded that it was. Upon hearing that response, Defendant tore the

photograph and hit his Grandmother in the face so hard it knocked her out. Lonnie and Calvin

heard the attack and attempted to stop Defendant, but Defendant pushed them both down and ran

into the kitchen where he grabbed two knives. Defendant then came out of the kitchen and

threatened his uncle Lonnie and father Calvin with the knives, telling them, “I’ll skin you like a

turkey.” At that point, Lonnie, Calvin, and Mr. Hadley ran outside the apartment and neighbors

called the police.

         Subsequently, Defendant came out of the apartment, took off his gloves and a shirt, threw

them in a trash can, and walked away. Lonnie and Calvin went back into the apartment and

approached Defendant’s Grandmother’s body, which was on the floor of the bedroom. Her throat

had been cut to the point that her head was almost decapitated and a knife was stuck in her back.



8
 Because Lonnie and Calvin Little share the same last name, we will refer to them by their first names for clarity and
ease of reading.
                                                           8
Despite Defendant’s actions, Lonnie described the relationship between Defendant and his

Grandmother as “very good,” and Lonnie testified Defendant had no complaints with his

Grandmother and had not been involved in any arguments with her. Calvin testified Defendant was

his Grandmother’s favorite grandson, and Calvin described Defendant as a respectful young man

who helped his Grandmother on a regular basis. The week prior to the killing, Lonnie had observed

Defendant acting “unusual,” sitting outside in the cold, naked and wrapped in a cover. Lonnie

believed that on the day Defendant killed his Grandmother, Defendant had simply gone “beserk”

and “crazy.” Similarly, Calvin testified that on the day the crimes occurred, Defendant was not

acting like the son he knew.

         Police took Defendant into custody after locating him on the front steps of his maternal

grandfather’s house located at 909 Walton in the City of St. Louis, which is about a thirty-to-forty

minute walk away from Defendant’s paternal Grandmother’s apartment on Cora. Officers then

transported Defendant to his Grandmother’s apartment where Lonnie and Calvin identified

Defendant as the person who killed his Grandmother. When Detective Jimmy Hyatt (“Detective

Hyatt”) told Defendant he had just been identified by his uncle and father as the person who killed

his Grandmother, Defendant told Detective Hyatt he did not know the people who identified him,

laughed, and said, “my grandmother’s been dead in my eyes.” Detective Hyatt characterized

Defendant’s behavior as strange and calm. Officers seized boots from Defendant’s person, a wash

cloth from the crime scene, and gloves and a shirt from the trash can outside of the apartment. A

subsequent DNA analysis determined that Defendant’s Grandmother’s blood was on all of those

items.

         Ms. Fox called two witnesses on behalf of the defense, Mary Brown (“Ms. Brown”), who is

Defendant’s aunt, and Dr. Kline, who issued reports in August 2010, July 2011, and August 2012

evaluating Defendant’s competency. Ms. Brown testified that on the date of the crimes, Defendant

                                                   9
was at his maternal grandfather’s house on Walton for the entire day, until he said he was going to

take a walk to the corner store. Dr. Kline testified he opined in his August 2010 report that

Defendant was suffering from a psychotic disorder not otherwise specified, i.e., psychosis, in part

because during Defendant’s interview preceding the report, Defendant was delusional, laughing,

having auditory or visual hallucinations, and thinking there was a conspiracy against him. Dr. Kline

also testified one of the main reasons he was unable to make a diagnosis as to whether Defendant

was suffering from psychosis on November 11, 2008, the date of the his Grandmother’s killing, was

that Defendant did not respond to evaluation questions.

       After hearing the above evidence, the trial court entered a verdict finding Defendant guilty

of first-degree murder and armed criminal action.

D.     Post-Trial Procedural Posture Including Defendant’s Competency Hearing and
       Sentencing

       After the trial court entered its verdict, Ms. Fox made a motion requesting the court to

conduct a competency examination to determine if Defendant had been competent to proceed at his

trial. The trial court granted Ms. Fox’s motion and entered an order requiring the Department of

Mental Health to conduct a mental health evaluation of Defendant pursuant to section 552.020.

Three doctors evaluated Defendant after the trial and testified at a post-trial competency hearing,

which was held on November 10, 2014 and May 6, 2015; Dr. Springman and Dr. Richard Scott

testified on behalf of the defense and Dr. Michael Armour testified on behalf of the State.

       Drs. Springman and Scott, both licensed psychologists and certified forensic examiners with

the Department of Mental Health at the Metropolitan St. Louis Psychiatric Center, reviewed

Defendant’s records and interviewed Defendant four times between December 26, 2013 and March

4, 2014. Defendant participated in all four sessions, and Drs. Springman and Scott determined

Defendant was not malingering, feigning his mental illness, or attempting to exaggerate symptoms

of a mental illness during his interviews. After their evaluations of Defendant, both doctors opined
                                                  10
Defendant suffered from a mental disease in the form of a delusional disorder of a persecutory type.

This diagnosis is consistent with Dr. Kline’s pre-trial, August 2010 diagnosis, which concluded

Defendant suffered from a psychotic disorder not otherwise specified, because delusional disorder

of a persecutor type is a specific type of psychotic disorder. Dr. Springman testified that although a

person suffering from delusional disorder of a persecutory type can have conversations with others

and present himself as being lucid, it still causes someone to suffer from fixed beliefs that are

irrational, implausible, and not able to be reasoned with.

       Dr. Springman further testified Defendant would place tissue in his ears because he believed

it would prevent others from monitoring his conversations. Drs. Springman and Scott also testified

Defendant’s delusional disorder and resulting paranoia and inability to make rational decisions

impacted his ability to assist his attorneys in his own defense in a number of ways. Specifically, the

doctors testified Defendant’s delusional disorder and resulting symptoms caused him not to meet

with his attorneys during the several years before trial, in part because Defendant had the delusional

belief that Mr. Chigurupati was working with the prosecution and Defendant was also suspicious of

Ms. Fox. Approximately five to six months before his trial, Defendant began taking Seroquel, an

anti-psychotic medication. Dr. Springman’s and Dr. Scott’s testimony indicated it was the

continuous and repeated administration of this medicine that changed Defendant’s behavior and

caused him to be willing to cooperate and engage with them as evaluators.

       Based upon their review of Defendant’s records and their evaluations of Defendant, Drs.

Springman and Scott both opined within a reasonable degree of psychological certainty that

Defendant was not competent to proceed with his trial in November 2013 as a result of his

delusional disorder. The doctors specifically testified Defendant lacked the capacity to understand

the proceedings against him and he was unable to assist in his own defense because he was unable

to rationally consider his legal options, make decisions about his case, or work with his attorneys in

                                                  11
preparing or executing a defense. Drs. Springman and Scott further testified that after reviewing the

records in Defendant’s case, there was no apparent or rational reason for Defendant to harm his

Grandmother in November 2008, and there was a substantial amount of information suggesting he

was mentally ill at the time of the crime. Although Dr. Scott had not formed a written opinion or

done a specific evaluation as to whether Defendant was mentally ill when he killed his

Grandmother, Dr. Scott testified he believed that as a result of Defendant’s mental illness,

Defendant was unable to take advantage of a defense of mental disease or defect excluding

responsibility when he went to trial in November 2013.

       Dr. Armour, a clinical psychologist who testified at Defendant’s post-trial competency

hearing on behalf of the State, reviewed Defendant’s records and interviewed Defendant two times

in May and June 2014. Defendant participated in both sessions, though Defendant had placed tissue

in his ears during the interviews. Like Drs. Springman and Scott, Dr. Armour opined Defendant

suffered from a mental disease in the form of a delusional disorder of a persecutory type. Similarly,

Dr. Armour, (1) determined Defendant was not malingering; (2) opined nothing Defendant had

done was a concerted effort to fake or fool the court or justice system; and (3) specifically testified

Defendant did not cause his delusions. Dr. Armour also testified it was possible Defendant had a

delusional disorder of a persecutory type at the time of the crimes in November 2008, which could

result in the possibility of a defense of mental disease or defect excluding responsibility.

       In contrast to Dr. Springman’s and Dr. Scott’s opinions, Dr. Armour opined that despite

Defendant’s mental disease, Defendant was competent to proceed at his November 2013 trial, and

he had the ability to aid and assist in his defense and cooperate with Ms. Fox at the time of his trial.

Dr. Armour’s conclusion was based in part on Defendant informing him that while he did not trust

Mr. Chigurupati, Defendant worked with Ms. Fox during the trial by writing out questions to her

and making comments to her about what he believed were weak points in the State’s case. On

                                                   12
cross-examination, Dr. Armour admitted, (1) that at the time of his report, he did not know

Defendant refused to meet with his attorneys for approximately four years prior to trial; (2) refusing

to meet with an attorney prior to trial was either an irrational or poor decision on Defendant’s part;

(3) a delusional disorder can impact a person’s decision making ability; and (4) it was “definitely

possible” Defendant’s delusions could have impacted his decision-making process which resulted in

his failures to meet and consult with his attorneys and the doctors in his case. Dr. Armour further

testified that Defendant’s taking of Seroquel was the one factor that would explain why he

cooperated with evaluators after trial.

         At the conclusion of the post-trial competency hearing and in response to some of Dr.

Armour’s testimony, Ms. Fox stated on the record Defendant never provided her with any

information that allowed her to present him with a good defense or advice. Thereafter, the trial

court found Defendant was competent to proceed at the time of his trial 9 and set the case for



9
  This Court notes that we can find no Missouri case where a trial court held a post-trial competency hearing and then
retroactively determined the defendant’s competency to proceed in his previously-held trial. Despite the rarity of such a
procedure, nothing in the plain language of section 552.020 appears to prohibit such a procedure from taking place, see
section 552.020, and “there is no per se rule against such.” State v. Lee, 660 S.W.2d 394, 398 (Mo. App. S.D. 1983)
(quoting State v. Carroll, 543 S.W.2d 48, 51 (Mo. App. 1976)). The U.S. Supreme Court “has recognized the hazards
of retrospective competency hearings” and found a post-trial competency hearing to determine a defendant’s
competency to proceed in his previously-held trial was not appropriate on remand where, (1) a defendant was absent
during a portion of the trial due to a self-inflicted wound, and therefore, neither the judge nor counsel was able to
observe him during that portion of the trial; or (2) the post-trial competency hearing would be held more than a year
after the defendant’s trial. Lee, 660 S.W.2d at 398 (quoting Carroll, 543 S.W.2d at 51); see Drope v. Missouri, 420
U.S. 162, 182-83 (1975) (defendant absent during portion of trial); Pate v. Robinson, 383 U.S. 375, 387 (1966) (post-
trial competency hearing would be held six years after defendant’s previously-held trial); Dusky v. U.S., 362 U.S. 402,
403 (1960) (post-trial competency hearing would be held more than one year after defendant’s previously-held trial).
After giving consideration to some of those aforementioned U.S. Supreme Court holdings, Missouri appellate courts
have ordered a post-trial competency hearing to determine a defendant’s competency to proceed in a previously-held
trial to take place on remand under circumstances where such a hearing would safeguard the interests of a defendant.
Lee, 660 S.W.2d at 398 (implicitly considering Drope and Pate) and Carroll, 543 S.W.2d at 51, 51 n.4 (explicitly
considering Drope and Pate); see also State v. Bolden, No. ED102965, 2016 WL 7106291 at *1, 5 (Mo. App. E.D. Dec.
6, 2016) (application for transfer filed in the Missouri Supreme Court on Jan. 25, 2017) (explicitly considering Pate and
ordering a post-trial competency hearing to take place on remand under circumstances where, inter alia, the defendant
underwent a competency examination at the time of the court’s pre-trial determination of whether he could proceed pro
se).

                                                           13
sentencing.

         On August 20, 2015, the trial court entered a judgment in accordance with its verdict and

sentenced Defendant to life imprisonment without the possibility of probation and parole for first-

degree murder and to three years of imprisonment for armed criminal action, with the sentences to

run concurrently. This appeal followed.

                                              II.      DISCUSSION

         Defendant raises three points on appeal. In his first point on appeal, he asserts the trial court

committed reversible error in denying his pre-trial motion for a continuance. Because we agree and

find this point is dispositive of Defendant’s appeal, it is unnecessary for us to address Defendant’s

second and third points on appeal. 10

A.       General Standard of Review

         Whether to grant or deny a motion for a continuance is a decision that is within the sound

discretion of the trial court. State v. Litherland, 477 S.W.3d 156, 163 (Mo. App. E.D. 2015).

“Nevertheless, whether a trial court committed reversible error in denying a motion for a

continuance is determined by considering the circumstances of each case.” Id. The trial court’s

denial of a motion for a continuance will be reversed only if there is a strong showing the court

abused its discretion and that the moving party was prejudiced as a result of the denial of the

motion. Id. at 163, 165.

B.       Defendant’s Motion for a Continuance and the Trial Court’s Denial of the Motion

         In a written motion filed on November 7, 2013, Ms. Fox requested a continuance on

Defendant’s behalf so she could consult with Defendant as to his wishes how to proceed in the case

because both she and Mr. Chigurupati had been unable to communicate with Defendant at any time


10
   Defendant’s second point on appeal contends the trial court erred in allowing Defendant to waive his right to a jury
trial, and Defendant’s third point on appeal argues the trial court erred in finding Defendant was competent to proceed
with his trial.
                                                           14
during their representation of Defendant. Ms. Fox’s motion also requested a further competency

evaluation. The motion alleged Ms. Fox attempted visits with Defendant five times in February,

April, May, August, and November of 2013, but Defendant did not come out of his jail cell for any

of these visits. Ms. Fox’s motion also alleged she corresponded with Defendant four times on

March 12, April 4, August 20, and October 3 of 2013, providing Defendant with information and

requesting contact with Defendant, but Defendant did not send any return correspondence to Ms.

Fox. Ms. Fox alleged it was her belief that Defendant’s failure to communicate with her was a

result of a mental disease or defect, noting he was diagnosed as having a psychotic disorder not

otherwise specified in August 2010 by Dr. Kline. Finally, the motion for a continuance alleged that

if the motion were denied and the cause proceeded to trial, Defendant would be denied the right to

effective assistance of counsel and due process. In sum, Ms. Fox’s motion for a continuance

alleged she was not prepared for trial and able to represent Defendant effectively because Defendant

refused to communicate with her as a result of him having a mental disease or defect and because

Defendant refused to participate in examination to determine if he had a mental disease or defect

excluding him from responsibility for killing his Grandmother under section 552.030.

       At the hearing on Defendant’s motion for a continuance, Defendant told the court he was

ready to go to trial, and Ms. Fox told the court she felt she could not provide effective

representation for Defendant because she had been unable to have any conversations with him. The

trial court then questioned Defendant about his position concerning the need for Ms. Fox to talk

with him to develop a defense strategy and his willingness to talk with his counsel:

       The court:      Do you understand that at trial the State is going to put on evidence, so
                       you have to have some type of strategy between you and Miss Fox as
                       to how you will attack the State’s evidence?

       Defendant:      I understand that.

       The court:      Miss Fox is your attorney, you understand that?

                                                  15
       Defendant:     Yes, yes.

       The court:     So in order for her to be competent and to do a good job for you she
                      needs to have an idea of where you want to go on the case and what
                      strategy –

       Defendant:     Yes, sir.

       The court:     What she’s saying is she has none of that because she has not had an
                      opportunity to talk with you.

       Defendant:     Yes sir. Yes, sir.

       The court:     . . .. [I]f the continuance was granted, would you talk to her?

       Defendant:     Yes, sir.

Defendant was then escorted out of the court room and to a holding cell, and Ms. Fox attempted to

communicate with Defendant but he refused to do so.

       With the proceedings back on the record, the trial court then denied Defendant’s request for

a continuance, finding:

       [A]fter questioning, [D]efendant’s lucid and articulate manner in which he addressed
       the [c]ourt, his pledge to the [c]ourt that he would be consulting with his attorney
       during the trial, the history of [D]efendant [ ] – although it is sprinkled with references
       to psychosis and his inability to participate in the process, the [c]ourt balances that
       now with his lucidity, and all evidence of competency at this stage, and his pledge to
       the [c]ourt that he would cooperate with his attorney. For all those reasons the [c]ourt
       is going to deny [D]efendant’s motion for continuance.

Subsequently, Ms. Fox brought it to the court’s attention that Defendant had failed to communicate

with her before the trial court made its ruling and that Defendant had paper wadded up in his ears,

which Ms. Fox alleged could be a sign of auditory hallucinations.

C.     Whether the Trial Court Abused its Discretion in Denying Defendant’s Motion for a
       Continuance

       We first examine whether the trial court abused its discretion in denying Defendant’s motion

for a continuance. “An abuse of discretion occurs when a trial court’s decision is clearly against the

logic of the circumstances then before it and is so arbitrary and unreasonable as to shock the sense

                                                   16
of justice and indicate a lack of careful consideration.” Id. at 163 (quotations omitted). In

determining whether a trial court has abused its discretion in denying a defendant’s motion for a

continuance, Missouri Courts have considered several factors including the implication of a

defendant’s constitutional rights, the seriousness of the offense charged, the nature of any potential

defense defendant claims he was unable to prepare for and present at trial, and whether counsel had

ample opportunity to prepare for trial. State v. Schaal, 806 S.W.2d 659, 666 (Mo. banc 1991)

(whether counsel had ample opportunity to prepare); State v. Jackson, 130 S.W.2d 595, 596 (Mo.

1939) (seriousness of offense charged); State v. Kauffman, 46 S.W.2d 843, 844-46 (Mo. 1932)

(seriousness of offense charged and nature of defense); Litherland, 477 S.W.3d at 165 (implication

of defendant’s constitutional rights and seriousness of the offense charged).

        As aptly stated by this Court in Litherland, we “recognize[ ] the importance of cases being

decided as efficiently as possible and the importance of justice being served to victims, their

families, and society as a whole.” 477 S.W.3d at 165. However, those principles should not

override a defendant’s constitutional rights to have a reasonable opportunity to consult with counsel

and to prepare and present a defense, especially in a case such as this where a Defendant is

defending a serious charge of first-degree murder subject to a sentence of life imprisonment without

the possibility of probation or parole. See id. (similarly finding and citing to Crane v. Kentucky,

476 U.S. 683, 690 (1986) and section 565.020.2 RSMo 2000); see also State v. McDonald, 343
S.W.2d 68, 71 (Mo. 1961) (in accordance with due process, “a defendant charged with a serious

crime . . . is entitled to the assistance of counsel . . . includ[ing] the opportunity reasonably to

consult with counsel and to prepare a defense”); Jackson, 130 S.W.2d at 596 (describing first-

degree murder as a “serious crime”).

        With respect to the factor relating to the nature of any potential defense Defendant claims he

was unable to prepare for and present at trial, the circumstances of this case are similar to those in

                                                    17
State v. Kauffman, 46 S.W.2d 843. In Kauffman, the defendant was charged with the serious

offense of first-degree murder, and his potential defense was insanity. Id. at 844, 846. The

Missouri Supreme Court held the trial court abused its discretion in denying the defendant’s motion

for a continuance where counsel reasonably required more time to properly prepare the defense,

defendant was deprived of a right to adequately prepare an insanity defense, and more time was

required for examination and observation of the defendant before a conclusion could be reached as

to his mental condition. Id. at 845-46; see also State v. Riley, 394 S.W.2d 360, 364 (Mo. 1965)

(similarly describing Kauffman).

         Here, similar to the potential insanity defense and charge in Kauffman, Defendant claims he

was unable to prepare for and present the defense of mental disease or defect excluding

responsibility in defending the serious charge of first-degree murder. Although we recognize

whether a defendant is competent to proceed to trial under section 552.020 and whether he is

responsible for his criminal conduct under section 552.030 are distinct issues, 11 questions as to

Defendant’s competency provide a relevant backdrop to examining the issue of Defendant’s

responsibility under the circumstances of this case. Defendant’s attorneys had repeated concerns as

to whether he had a mental illness throughout the proceedings in this case, as evidenced by their

numerous requests for competency evaluations. Similarly, the multiple trial judges presiding over

this case had repeated concerns as to whether Defendant had a mental illness from as early as April

2010 to as late as post-trial, as evidenced by their numerous orders of mental health evaluations

pursuant to section 552.020. See section 552.020.2 (requiring a judge to order a mental health




11
   Compare section 552.020.1 (“[n]o person who as a result of mental disease or defect lacks capacity to understand the
proceedings against him or to assist in his own defense shall be tried, convicted or sentenced for the commission of an
offense so long as the incapacity endures”), with section 552.030.1 (“[a] person is not responsible for criminal conduct
if, at the time of such conduct, as a result of mental disease or defect such person was incapable of knowing and
appreciating the nature, quality, or wrongfulness of such person’s conduct”).
                                                           18
evaluation of an accused “[w]henever [the] judge has reasonable cause to believe that the accused

lacks mental fitness to proceed”).

         In February 2012, Dr. Rabun testified he had attempted to interview Defendant two times, at

the request of the defense, to evaluate his responsibility pursuant to section 552.030, but he was

unable to conduct an evaluation because Defendant would not come out of his cell and refused to

participate. On March 15, 2013 Ms. Fox filed a Notice of Intent to Rely on Defense of Mental

Disease or Defect Excluding Responsibility, and Judge Hettenbach ordered an examination of

Defendant pursuant to section 552.030. However, Defendant again refused to speak to the examiner

(Dr. Kline) or participate in the evaluation, and therefore, Dr. Kline submitted a report to the court

dated June 14, 2013 stating he had insufficient evidence to determine if Defendant had a mental

disease or defect excluding him from responsibility for killing his Grandmother. Based upon those

facts, Ms. Fox filed a notice of her intent to withdraw her reliance upon the defense, but the notice

indicated the withdrawal was only tentative in that it alleged Ms. Fox may renew her intent to rely

on the defense of mental disease or defect excluding responsibility if the trial court granted her

motion for a continuance. Ultimately, the record reveals Defendant’s attorneys were unable to

prepare for and present the defense of mental disease or defect excluding responsibility because

Defendant failed to communicate with his attorneys and failed to participate in mental health

evaluations with doctors. 12

         In sum, Defendant’s mental state was repeatedly questioned by Defendant’s attorneys and

the multiple trial judges presiding over this case and there was no expert opinion given before or

during the trial as to whether Defendant was responsible for killing his Grandmother as a result of a

having a mental disease or defect. Under these circumstances, we find that Ms. Fox reasonably


12
   See our analysis in Section II.D.1. below, where we address the State’s argument that to the extent Defendant’s
attorneys were unable to prepare for trial and present a defense of defense of mental disease or defect excluding
responsibility, it was Defendant’s fault.
                                                           19
required more time to properly prepare the defense of mental disease or defect excluding

responsibility, Defendant was deprived of a right to adequately prepare such a defense, and more

time was required for examination and observation of Defendant before a conclusion could be

reached as to his mental condition at the time of his conduct leading to the charges in this case. See

Kauffman, 46 S.W.2d at 845-46 (similarly concluding).

       Moreover, Defendant’s attorneys, both Mr. Chigurupati and Ms. Fox, did not have an ample

opportunity to prepare for trial because it is undisputed they were completely unable to discuss

Defendant’s case with him prior to trial – a fact which was apparent to the trial court considering

the pre-trial record in this case including the allegations in Defendant’s motion for a continuance

and the trial court’s questions at the hearing on the motion. See State v. King, 375 S.W.2d 34, 38

(Mo. 1964) (“if the appellant had been unable to advise with his attorneys, that fact would have

been apparent prior to th[e] da[y] [before the setting for his trial]”); cf. State v. Blades, 928 S.W.2d
371, 373 (Mo. App. S.D. 1996) (finding defense counsel has an ample opportunity to prepare to

represent a defendant at trial where he has been fully able to discuss the case with defendant).

       Based on the foregoing discussion concerning the implication of Defendant’s constitutional

rights, the seriousness of Defendant’s first-degree murder charge, the potential defense of mental

disease or defect excluding responsibility which Defendant’s attorneys were unable to prepare for

and present at trial, and defense counsels’ lack of an ample opportunity to prepare for trial, we hold

the trial court abused its discretion in denying Defendant’s motion for a continuance under the

circumstances of this case. See Schaal, 806 S.W.2d at 666; Jackson, 130 S.W.2d at 596; Kauffman,
46 S.W.2d at 844-46; Litherland, 477 S.W.3d at 165.

D.     Whether Defendant Was Prejudiced By the Denial of his Motion for a Continuance

       In order to find the trial court committed reversible error in denying Defendant’s motion for

a continuance, we must also find Defendant was prejudiced as a result of the denial of the motion.

                                                   20
Litherland, 477 S.W.3d at 163, 165. A defendant is prejudiced from the denial of a motion for a

continuance if granting the continuance could have affected the outcome of the case. See id. at 166;

see also State v. Wendleton, 936 S.W.2d 120, 123 (Mo. App. S.D. 1996).

       1.      The State’s Argument that Defendant Essentially Caused his Own Prejudice

       We initially address the State’s argument that Defendant essentially caused his own

prejudice because to the extent Defendant’s attorneys were unable to prepare for trial and present a

defense of mental disease or defect excluding responsibility, it was Defendant’s fault. The State

cites two cases in support of its position: State v. Richardson, 718 S.W.2d 170 (Mo. App. W.D.

1986) and State v. Windle, 615 S.W.2d 563 (Mo. App. S.D. 1981).

       In Richardson, the defendant moved for a fourth continuance immediately before trial on the

bases he wished to obtain substitute counsel and his current counsel was not adequately prepared for

trial. 718 S.W.2d at 171. The Western District held the trial court did not abuse its discretion in

denying the defendant’s motion because he had already been given adequate time to obtain

substitute counsel but failed to do so and the defendant refused to cooperate and meet with his

current counsel. Id. at 171-72.

       In Windle, the defendant moved for a continuance on the evening before his trial so his

newly-hired and substituted attorney could prepare a defense. 615 S.W.2d at 563-65. The Southern

District held the trial court did not abuse its discretion in denying the defendant’s motion because

the defendant hired his new attorney four days before trial, and therefore, “[a]ny complaint of

inadequate time for defendant’s substituted attorney to prepare his case rests squarely on the

shoulders of the defendant.” Id. at 564-65.

       The circumstances of this case can be distinguished from those in Richardson and Windle.

First, in Richardson and Windle there was no suggestion that the defendants’ competency was

questioned, and in Richardson there was no suggestion that the defendant’s refusal to cooperate

                                                  21
with his counsel was a result of a mental illness. See 718 S.W.2d at 171-74; 615 S.W.2d at 563-65.

In contrast, Defendant’s competency was repeatedly questioned by his attorneys and the trial judges

throughout the proceedings in this case, and there was evidence at the post-trial competency hearing

suggesting Defendant’s refusal to cooperate with his attorneys was a result of a mental illness.

       Additionally, the request for a continuance in this case was not based upon the Defendant’s

desire to obtain substitute counsel or his conduct in changing attorneys shortly before trial as they

were in Richardson and Windle. See 718 S.W.2d at 171; 615 S.W.2d at 563-65. Instead, Ms. Fox

requested a continuance on Defendant’s behalf so she could consult with Defendant as to his wishes

how to proceed in the case because both she and Mr. Chigurupati had been unable to communicate

with Defendant at any time during their representation of Defendant. The motion for a continuance

also requested a further competency evaluation, and Ms. Fox informed the court she may continue

to attempt to pursue to a defense of mental disease or defect excluding responsibility if the

continuance was granted.

       Finally, we acknowledge the record reflects that some of the trial judges assigned to

Defendant’s case and some of the doctors who Defendant refused to participate in evaluations with

expressed concerns that Defendant might be feigning symptoms of a mental illness prior to trial.

However, the undisputed testimony from all three experts at Defendant’s post-competency hearing,

who actually had the opportunity to evaluate Defendant after he had been on Seroquel for some

time and he had cooperated with them, is that Defendant was not feigning symptoms of a mental

illness. Specifically, Drs. Springman and Scott determined Defendant was not malingering,

feigning his mental illness, or attempting to exaggerate symptoms of a mental illness during his

interviews. Similarly, the State’s expert, Dr. Armour, (1) determined Defendant was not

malingering; (2) opined nothing Defendant had done was a concerted effort to fake or fool the court

or justice system; and (3) specifically testified Defendant did not cause his delusions. Under these

                                                  22
circumstances, we cannot find it was Defendant’s fault that his attorneys were unable to prepare for

trial and present a defense of mental disease or defect excluding responsibility.

        2.       Analysis as to Prejudice

        In this case, evidence in the record suggests that at the time of Defendant’s alleged criminal

conduct, and as a result of a mental disease or defect, Defendant was incapable of knowing and

appreciating the nature, quality, or wrongfulness of his conduct. See section 552.030.1 (finding a

person is not responsible for criminal conduct under such circumstances). In other words, evidence

in the record suggests that a mental disease or defect could have excluded Defendant from

responsibility for killing his Grandmother. See id.; see also section 552.030.2. Additionally, there

is evidence in the record that suggests Defendant could have cooperated with Ms. Fox and

evaluators in pursuing the defense of mental disease or defect excluding responsibility.

                 a.       Evidence Suggesting a Mental Disease or Defect Could Have Excluded
                          Defendant from Responsibility for Killing his Grandmother

        First, Dr. Kline’s initial, August 2010 report concluded that Defendant had delusional beliefs

and was suffering from the mental disease or defect of psychotic disorder not otherwise specified.

Not only was the August 2010 report authored by Dr. Kline the one issued closest in time to the

November 2008 killing of Defendant’s Grandmother, but Dr. Kline admitted during his testimony at

trial that Defendant cooperated most in his evaluation which led to August 2010 report, and that was

the only time Dr. Kline had received detailed information regarding Defendant’s mental state. 13 It

is also worth noting that all three of the doctors who testified at Defendant’s post-trial competency

hearing and evaluated Defendant after his trial, including the State’s expert, Dr. Armour, opined

Defendant suffered from a mental disease in the form of a delusional disorder of a persecutory type.

Additionally, that diagnosis is consistent with Dr. Kline’s pre-trial, August 2010 diagnosis, because


13
  In contrast, in Dr. Kline’s later evaluations of Defendant which led to his July 2011 and August 2012 reports opining
that Defendant no longer had a mental disease or defect, Defendant was either generally or completely uncooperative.
                                                          23
delusional disorder of a persecutor type is a specific type of psychotic disorder. We find the

preceding evidence suggests Defendant could have been suffering from psychosis at the time of his

Grandmother’s killing and that a mental disease or defect could have excluded Defendant from

responsibility for killing his Grandmother.

       Testimony at trial concerning the facts of the offense and Defendant’s behavior near and at

the time of the killing of his Grandmother also suggests that Defendant could have had a mental

disease or defect at the time of his Grandmother’s killing which could have excluded Defendant

from responsibility for his conduct. The week prior to the killing, Defendant’s uncle Lonnie had

observed Defendant acting “unusual,” sitting outside in the cold, naked and wrapped in a cover.

The transcript reveals Defendant’s alleged conduct on the day of the killing of his Grandmother was

even more unusual. After Defendant stormed through the living room and into his Grandmother’s

bedroom, he asked his Grandmother if she was the woman on a framed photograph on her wall.

The photograph was from 1972 and showed her, an African-American woman, receiving an award

at her place of employment from a Caucasian man in a military uniform. A reasonable inference

from the evidence is that Defendant was previously aware of the photograph because he lived with

his Grandmother, it had been there for the fifteen years she had lived at her apartment, and it had

also hung on the wall of her previous home. Nevertheless, when Defendant’s Grandmother told

him it was in fact her in the picture, Defendant tore the photograph and hit his Grandmother in the

face so hard it knocked her out. Defendant proceeded to then grab two knives and threatened his

uncle Lonnie and father Calvin, telling them “I’ll skin you like a turkey.”

       After Defendant had been alone with his Grandmother in the apartment and he walked away

from the scene, Lonnie and Calvin found Defendant’s Grandmother’s throat cut to the point that her

head was almost decapitated and a knife was stuck in her back. Lonnie and Calvin’s testimony

indicated that based on Defendant’s and Grandmother’s prior relationship, which was “very good,”

                                                  24
they knew of no reason why Defendant would want to harm his Grandmother. Lonnie testified he

believed Defendant had simply gone “beserk” and “crazy” on the day of the killing, and Calvin

similarly testified Defendant had not acted like the son he knew. Additionally, when Detective

Hyatt told Defendant he had been identified by his uncle and father as the person who killed his

Grandmother, Defendant acted strange and calm, telling Detective Hyatt that he did not know the

people who identified him, laughing, and saying, “my grandmother’s been dead in my eyes.”

       Evidence adduced at the post-trial competency hearing also indicates Defendant could have

had a mental disease or defect at the time of his Grandmother’s killing which could have excluded

Defendant from responsibility for his conduct. Drs. Springman and Scott, the experts for the

defense, testified that after reviewing the records in Defendant’s case, there was no apparent or

rational reason for Defendant to harm his Grandmother in November 2008, and there was a

substantial amount of information suggesting he was mentally ill at the time of the crime. Even the

State’s expert at the post-trial competency hearing, Dr. Armour, testified it was possible Defendant

had a delusional disorder of a persecutory type at the time of the crimes in November 2008, which

could result in the possibility of a defense of mental disease or defect excluding responsibility.

       In sum, the preceding evidence suggests a mental disease or defect could have excluded

Defendant from responsibility for killing his Grandmother.

               b.      Evidence Suggesting Defendant Could Have Cooperated with Ms. Fox
                       and Evaluators Had a Continuance Been Granted

       Finally, and perhaps most importantly, evidence adduced at the post-trial competency

hearing suggests that had the trial court granted Defendant’s motion for a continuance, Defendant

could have cooperated with Ms. Fox and evaluators to determine whether a defense of mental

disease or defect excluded him from responsibility and Defendant could have taken advantage of

the defense at trial. Dr. Scott testified he believed that as a result of Defendant’s mental illness,

Defendant was unable to take advantage of the defense when he went to trial in November 2013.
                                               25
With the exception of Defendant writing out questions to Ms. Fox during the trial and making

comments to her about what he believed were weak points in the State’s case – information which

Ms. Fox told the court did not lead to a good defense or advice – Defendant did not cooperate with

Mr. Chigurupati or Ms. Fox prior to or during trial. Additionally, the record reveals that before

trial, Defendant cooperated most with doctors in the interview leading up to Dr. Kline’s August

2010 report, and after that point Defendant was either generally or completely uncooperative with

doctors attempting to perform evaluations until after the trial.

       In stark contrast, Defendant complied with Ms. Fox’s request to have him evaluated for

competency after the trial. And on December 26, 2013, approximately a month and a half after

Defendant’s November 12, 2013 trial concluded, Defendant participated in his first interview with

Drs. Springman and Scott. Defendant continued to participate in three more interviews with Drs.

Springman and Scott, and he also participated in two subsequent interviews with Dr. Armour in

May and June 2014. Evidence at the post-trial competency hearing demonstrates that the change in

Defendant’s level of cooperation was due to the fact he had been taking Seroquel, an anti-psychotic

medication, since approximately five to six months before his trial. Dr. Springman’s and Dr.

Scott’s testimony indicated it was the continuous and repeated administration of this medicine that

changed Defendant’s behavior and caused him to be willing to cooperate and engage with them as

evaluators post-trial. Similarly, Dr. Armour testified that Defendant’s taking of Seroquel was the

one factor that would explain why he cooperated with evaluators after trial.

       We find the preceding evidence indicates that had the trial court granted Defendant’s motion

for a continuance, Defendant could have cooperated with Ms. Fox and evaluators to determine

whether a defense of mental disease or defect excluded him from responsibility and Defendant

could have taken advantage of the defense at trial.



                                                   26
       3.      Conclusion as to Prejudice

       Based on the foregoing, the record suggests that had a continuance been granted, Defendant

could have introduced expert testimony at trial providing he had a mental disease or defect

excluding him from responsibility for his Grandmother’s killing. Such testimony would have

allowed Defendant to present the defense at trial, would have constituted substantial evidence, and

would have caused the trier of fact to make a determination as to the merits of the defense. See

section 552.030.6 (“[t]he issue of whether any person had a mental disease or defect excluding

responsibility for such person’s conduct is one for the trier of fact to decide upon the introduction of

substantial evidence of lack of such responsibility”); State v. Moss, 789 S.W.2d 512, 514-15 (Mo.

App. S.D. 1990) (the introduction of expert testimony providing a defendant was suffering from a

mental disease or defect excluding responsibility at the time of the crime constitutes substantial

evidence entitling a defendant to have a trier of fact make a determination as to the merits of the

defense). Under these circumstances, the record shows granting Defendant’s motion for a

continuance could have led to Ms. Fox adequately preparing for and presenting a defense of mental

disease or defect excluding responsibility, and therefore, a continuance could have affected the

outcome of the case. Accordingly, we hold Defendant was prejudiced by the denial of his motion

for a continuance. See Litherland, 477 S.W.3d at 166 and Wendleton, 936 S.W.2d at 123 (finding a

defendant is prejudiced from the denial of a motion for a continuance if granting the continuance

could have affected the outcome of the case).

E.     Conclusion as to the Trial Court’s Denial of Defendant’s Motion for a Continuance
       As we similarly concluded in Litherland, “[t]his Court is mindful of the delay in justice to

all parties associated with this case, considering many years have passed since the commission of

the underlying crimes[.]” 477 S.W.3d at 167. We also recognize the difficult position the trial

court was in due to the competing concerns it was confronted with: on the one hand, the court was

                                                  27
faced with repeated questions concerning Defendant’s competency, which were heightened by

Defendant’s lack of communication with the court, his counsel, and doctors; and on the other hand,

the court was attempting to reach a final disposition and administer justice for a homicide as swiftly

as possible. “Of course, speedy trials and prompt execution of the judgments of courts are

desirable; but, if the time ever comes when they may be obtained by a disregard of well-established

principles of law, then life, liberty, and property will no longer be secure.” State v. Richardson, 46
S.W.2d 576, 579 (Mo. 1932). As previously indicated, the well-established principles of law

implicated in this case include Defendant’s constitutional rights to have a reasonable opportunity to

consult with counsel and to prepare and present a defense, under circumstances where Defendant

was defending a serious charge of first-degree murder and the record reflects that further

examination of Defendant’s mental state at the time of the crime is warranted. Moreover, because

we hold that the trial court abused its discretion in denying Defendant’s motion for a continuance

under the circumstances of this case and that Defendant was prejudiced as a result of the denial of

his motion, the trial court committed reversible error in denying Defendant’s motion for a

continuance. Litherland, 477 S.W.3d at 167. Point one is granted.

                                       III.   CONCLUSION

       The judgment of the trial court is reversed and the case is remanded for a new trial.




                                               ROBERT M. CLAYTON III, Presiding Judge

Mary K. Hoff, J., and
Lisa P. Page, J., concur.




                                                  28